Citation Nr: 0529681	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XXII, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the neck with weakness of the vocal cord, 
currently rated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to Muscle 
Group XXII are not more than moderately disabling.  

2.  The veteran's residuals of a gunshot wound to the neck 
with weakness of the vocal cord result in voice hoarseness, 
but not thickening or nodules of cords, polyps, submucous 
infiltration, or premalignant changes on biopsy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXII have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, Diagnostic Code 
5322 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the neck with weakness of the 
vocal cord have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6716 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

In an August 1945 rating decision, service connection was 
granted for residuals of a gunshot wound to the left side of 
the neck.  A noncompensable rating was assigned effective 
August 1945.  In a July 1946 rating decision, the disability 
rating was increased to 30 percent, effective from August 
1945.  In a June 1948 rating decision, the disability rating 
was reduced to 10 percent.  In March and May 1989 rating 
decision, the 10 percent rating was confirmed and continued.  
In a June 1989 rating decision, the RO determined that there 
was no clear and unmistakable error in the reduction of the 
disability rating to 10 percent.  

In an April 1991 decision, the Board determined that the 
veteran sustained a gunshot wound to the neck during service 
which resulted in the separate residuals of moderate larynx 
disability and moderate injury to Muscle Group XXII.  The 
Board determined that a separate 10 percent rating was 
warranted for each disability.  The Board's decision was 
effectuated in a May 1991 rating decision.  In a November 
1991 rating decision, the RO determined that an effective 
date for the increased rating based on clear and unmistakable 
error was not warranted.  

In July 2003, correspondence was received from the veteran in 
which he stated that he was seeking an increased rating for 
his service-connected disabilities as they had increased in 
severity.  

In conjunction with his claim, he was afforded VA examination 
and testing.  

In August 2003, the veteran was afforded a VA muscle 
examination.  The veteran reported that he had phlegm in his 
throat daily which he had to cough up.  He reported that his 
voice was weaker and that he would lose his voice if he was 
in a crowded area and he tried to talk over noise.  He 
related that he had to rest his voice for about 30 minutes in 
order to be able to talk well again.  He related that he 
experienced hoarseness all of the time.  He also reported 
that he had a sore throat all of the time.  It was noted that 
the veteran's voice was very raspy and was low in a whispered 
tone.  He said that people were always trying to correct him 
and would state that they could not hear him because he was 
whispering.  Physical examination of his neck revealed no 
lymphadenopathy, no loss of tissue, and no visible scarring.  
He was able to eat without any problems.  He had difficulty 
swallowing and would choke on a daily basis.  He related that 
he had reflux about once per month.  His lungs were clear to 
auscultation.  There were no wheezes, rales, or rhonchi.  It 
was noted that the veteran was status post gunshot wound to 
the neck with hoarseness, likely presbylarynx, and liquid 
dysphagia.  The diagnosis was gunshot wound to the throat 
with subjective complaints of sore throat.  The examination 
was normal with a raspy voice.  

The veteran was referred for additional VA speech pathology 
examination with barium swallow in August 2003.  It was noted 
that the veteran had a gunshot wound to the neck.  The 
veteran reported that he sometimes coughed, mostly on 
liquids, but not consistently.  He reported that other food 
consistencies did not cause a problem.  The veteran was 
viewed laterally and AP, swallowing thin and thick liquid, 
applesauce (puree), bread (soft solid), and graham cracker 
(hard solid) materials.  On oral swallow, there was no 
impairment.  All materials were chewed and manipulated 
without delay or difficulty.  Swallow reflex was normal.  The 
swallow response was timely and appropriately adjusted for 
various food consistencies.  The pharyngeal swallow revealed 
that there was no residue, no aspiration, and no delay for 
any of the materials tested.  The veteran did several large 
rapid succession swallow with no indication of aspiration.  
Cricopharyngeal filling was normal on both lateral and AP 
projections.  The assessment as normal swallow for the 
materials tested.  It was noted that nothing was seen during 
the examination to account for the veteran's complaints.  The 
problem was reported to be intermittent and could not be 
induced during the testing.  

The veteran was also referred to VA Otolaryngology for a 
consultation in August 2003.  The veteran stated that 
following the initial inservice injury, his voice had been 
reduced to a whisper, and after that time, his voice did 
regain some strength but never returned to the baseline.  He 
stated that the hoarseness and weakness of his voice 
persisted.  It was noted that the veteran had rare reflux of 
about one time per month.  He was not on a medical acid 
blockade.  He reportedly had dysphagia to liquids, no 
odynophagia.  On examination, there was mild audible 
hoarseness.  A fiberoptic laryngoscopy was used.  The 
nasopharynx, oropharynx and hyptopharynx were intact without 
any visualized abnormalities.  The glottis was intact and 
bilaterally the true vocal cords (TVC) were mobile.  There 
was no erythema or edema.  The left TVC appeared to have 
hypoadduction and a slight bowing was noted to the true vocal 
cord processes centrally when the cords attempted 
approximation.  The piriforms were visualized and were 
without abnormality.  The diagnosis was status post gunshot 
wound of the neck with subsequent hoarseness.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

38 C.F.R. § 4.55(b) provides, in pertinent part, that for 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in five anatomical regions: six muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); three muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); three muscle groups for 
the foot and leg (diagnostic codes 5310 through 5312); six 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and five muscle groups for the 
torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.

38 C.F.R. § 4.56(c) provides that for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

38 C.F.R. § 4.56(d) provides that under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles: (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles: (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
Treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran is rated as 10 percent disabled for residuals of 
a gunshot wound to Muscle Group XXII under Diagnostic Code 
5322.  He is also rated as 10 percent disabled for residuals 
of a gunshot wound to the neck with weakness of the vocal 
cord under Diagnostic Code 6516-6517.  

With regard to residuals of a gunshot wound to Muscle Group 
XXII under Diagnostic Code 5322, it is noted that the veteran 
sustained a through and through gunshot wound which is rated, 
at a minimum as a moderate disability.  See 38 C.F.R. 
4.56(b).  

Diagnostic Code 5322 governs rating for Muscle Group XXII 
which controls function of the head and neck: rotary and 
forward movements of the head, respiration, deglutition, and 
muscle of the front of the neck.  A moderate injury warrants 
a 10 percent rating, a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a 30 percent 
rating.  

The evidence establishes that the veteran's residuals are not 
more than moderate.  The residuals are not moderately severe.  
The scars are not visible.  There is no indication on 
palpation of loss of deep fascia, muscle substance, or normal 
form resistance of muscles compared with the sound side.  
There is no evidence of loss of strength or endurance.  The 
veteran's examination was essentially normal with regard to 
any residual muscle damage.  Testing was performed to assess 
the veteran's ability to swallow and his reports of choking.  
The testing was normal.  There was no limitation of motion of 
the head or neck.  

With regard to residuals of a gunshot wound to the neck with 
weakness of the vocal cord under Diagnostic Code 6516-6517, 
the veteran is rated analogous to chronic laryngitis.  The 
Board notes that the VA Rating Schedule no longer includes 
Diagnostic Code 6517 (criteria for rating healed injuries of 
the larynx).  The regulations for those disabilities were 
revised, effective as of October 7, 1996.  Currently, under 
Diagnostic Code 6516, a 10 percent rating is warranted for 
chronic laryngitis manifested by hoarseness with inflammation 
of cords or mucous membrane; a 30 percent rating is warranted 
for hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or premalignant changes on biopsy.

Under Diagnostic Code 6519, which provides the evaluation 
criteria for complete organic aphonia, a 60 percent rating is 
warranted when there is constant inability to speak above a 
whisper.  A 100 percent rating is available when there is 
constant inability to communicate by speech.  Incomplete 
aphonia is to be rated as chronic laryngitis under the 
provisions of Diagnostic Code 6516.  38 C.F.R. § 4.97, 
Diagnostic Code 6519.

In this case, specific testing was performed to assess the 
veteran's complaints of persistent weakness and hoarseness of 
his voice.  As noted above, recent VA examiners did note 
audible hoarseness of the veteran's voice described as 
"mild" by the otolaryngology examiner.  While it has been 
consistently reported and noted that the veteran has 
persistent hoarseness or raspiness of the voice, none of the 
examiners in the medical evidence of record noted that the 
veteran suffered from complete organic aphonia or an 
inability to speak above a whisper.  The veteran stated at 
the August 2003 VA muscles examination that while he had 
constant hoarseness and a sore throat, was able to speak well 
again if he rested his voice for 30 minutes albeit the Board 
does note that the veteran has reported that his voice has 
never returned to its baseline subsequent to the inservice 
injury.  Examination of the veteran, as reported above, 
notably did not reveal thickening or nodules of cords, 
polyps, submucous infiltration, or premalignant changes.  

Although the veteran is competent to report symptoms and 
assert that he his symptoms have worsened, the competent 
evidence is more probative than his lay assertions.  In this 
case, the VA examination and testing reveal that the veteran 
does not have more than moderate disability to Muscle Group 
XXII and he does not have the criteria necessary for a higher 
rating based on impairment of his voice.  A rating in excess 
of 10 percent is not warranted for either disability based on 
the competent evidence.  Accordingly, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).




ORDER

An increased rating for residuals of a gunshot wound to 
Muscle Group XXII, is denied.  

An increased rating for residuals of a gunshot wound to the 
neck with weakness of the vocal cord, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


